Filed 9/4/15 P. v. Harper CA2/8
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT


THE PEOPLE,                                                          B261521

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. NA095460)
         v.

DEROME HARPER,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County.
Arthur Jean, Jr., Judge. Affirmed.


         Donna L. Harris, under appointment by the Court of Appeal, for Defendant and
Appellant.


         No appearance for Plaintiff and Respondent.




                           ________________________________________
        Derome Harper appeals from a murder conviction for the shooting of his best
friend, Jamal Lindsey. Harper’s counsel on appeal has submitted a brief pursuant to
People v. Wende (1979) 25 Cal. 3d 436. After independent review of the record, we
affirm the judgment.
                                      DISCUSSION
        Harper and Lindsey were good friends who belonged to the same street gang in
Long Beach, the Rolling 20 Crips. In April 2013, they also happened to be dating sisters
Toni Cox and Taquasha Speck. Harper had a young son with Cox while Lindsey had just
begun to date Speck. On April 20, 2013, the two couples attended a funeral together.
After the funeral, they arrived back at Speck’s house. Harper and Lindsey then left in
Speck’s car for a few hours. When they came back, Speck and Lindsey dropped Harper
off at his home.
        Later, Lindsey called Harper, accusing him of taking his PlayStation. Harper
believed Lindsey had agreed to let him borrow it. Speck drove Lindsey to a home used
by the Rolling 20’s to pick up the PlayStation from Harper. When they arrived, Harper
was waiting for them outside. He gave the PlayStation to Lindsey, who exited the car
and began to fight with Harper. Lindsey quickly knocked Harper to the ground. Harper
then shot Lindsey approximately 14 times when Lindsey attempted to get back in the
car.1
        Harper was charged with one count of murder under Penal Code2 section 187,
subdivision (a) with special allegations that he personally discharged a firearm and
personally used a firearm in the offense under sections 12022.53, subdivisions (b)-(d).
It was further alleged Harper suffered a prior conviction for first degree burglary and a
prior separate prison term. (§§ 667, subds. (a)(1) & (b)-(i), 667.5, subd. (b), 1170.12.)




1
      According to the medical examiner, 14 shots entered Lindsey’s body, many of
which were fatal.
2
        All further section references are to the Penal Code unless otherwise specified.

                                              2
       At trial, Speck, Harper, and a third party eyewitness testified to the events
described above. Harper admitted to shooting Lindsey, but testified it was in self-
defense. He knew Lindsey had a temper and had committed violent crimes. Harper also
knew Lindsey kept a gun in the car and believed he was trying to reach for his gun after
the fight. Speck acknowledged Lindsey often kept a firearm in her car. However, she
testified they drove her aunt’s car to get the PlayStation because her own car began to
overheat earlier in the day. Speck also testified Harper warned Lindsey prior to the fight,
“Wait a minute. Let me put my gun down.” After the fight, Speck heard Harper say to
Lindsey, “Is that how you are going to do me? Is that how you are going to do me?”
before shooting him.
       The medical examiner testified Lindsey had alcohol, PCP, and marijuana in his
system at the time of his death. The defense argued in closing that Lindsey had a
reputation for violence, having committed violent crimes, and was known to carry a
weapon. As a result, Harper was justified in shooting Lindsey in self-defense.
       The jury rejected Harper’s defense, finding him guilty of second degree murder
and further finding he personally and intentionally discharged a firearm which caused
great bodily injury and death within the meaning of section 12022.53, subdivision (d).
In a bifurcated bench trial, the trial court found true the prior conviction allegations.
Harper moved to strike his prior conviction under People v. Superior Court (Romero)
(1996) 13 Cal. 4th 497. That motion was denied. Harper was sentenced to a total term of
60 years to life in state prison, including 15 years to life for the murder, doubled pursuant
to section 1170.12, subdivision (a)-(d), plus consecutive enhancements of 25 years to life
pursuant to section 12022.53, subdivision (d) and 5 years pursuant to section 667,
subdivision (a)(1). Harper was also ordered to pay a number of court assessment and
restitution fines. He timely appealed on January 14, 2015.
       We appointed counsel to represent Harper on appeal. She filed a Wende brief,
which summarizes the facts with citations to the record, which raises no issues, and
which asks us to independently review the record. Counsel also indicated she mailed a
copy of the brief and the record on appeal to Harper, advising him that he may file a

                                               3
supplemental brief raising any issues he wishes. We have also notified Harper of his
right to submit any claim, argument, or issue he would like us to review. We have
received no response. Having independently reviewed the record on appeal, we find no
arguable issues exist. (Wende, supra, 25 Cal. 3d 436; People v. Kelly (2006) 40 Cal. 4th
106, 110.)
                                    DISPOSITION
      The judgment is affirmed.


                                                      BIGELOW, P. J.
We concur:


             RUBIN, J.




             FLIER, J.




                                           4